NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN ANTONIO ROMERO-SALAZAR,                    No.    16-71956

                Petitioner,                     Agency No. A201-241-056

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Juan Antonio Romero-Salazar, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We review de novo questions of law.

Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). We deny the petition for

review.

      The record does not compel the conclusion that Romero-Salazar established

changed or extraordinary circumstances as to excuse his untimely asylum

application. See 8 U.S.C. § 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(2), (4)-(5). Thus,

Romero-Salazar’s asylum claim fails.

      Substantial evidence supports the agency’s determination that Romero-

Salazar failed to establish he suffered harm that rises to the level of persecution.

See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (persecution is “an

extreme concept that does not include every sort of treatment our society regards as

offensive” (internal quotation marks and citations omitted)); see also Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1028-29 (9th Cir. 2019) (record did not compel

the conclusion that threats rose to the level of persecution); Halim v. Holder, 590

F.3d 971, 975-76 (9th Cir. 2009) (record did not compel finding past persecution

where, in part, petitioner was harassed as a youth and beaten by a mob of rioters).

Substantial evidence also supports the agency’s determination that Romero-Salazar

failed to establish a clear probability of future persecution in Mexico. See Tamang




                                           2                                    16-71956
v. Holder, 598 F.3d 1083, 1094-95 (9th Cir. 2010) (fear of future persecution was

not objectively reasonable).

      Romero-Salazar’s contention that the IJ erred by failing to provide notice

and opportunity to produce corroborating evidence under Ren v. Holder, 648 F.3d

1079 (9th Cir. 2011) fails, because the agency did not decide his claim on failure to

provide corroborating evidence. Instead, the record demonstrates that the agency

appropriately decided Romero-Salazar’s claim on the failure to meet his burden of

proof based on his testimony and record evidence. See id. at 1091 (“In

determining whether the applicant has met the applicant’s burden [of proof], the

trier of fact may weigh the credible testimony along with other evidence of

record.” (quoting 8 U.S.C. § 1158(b)(1)(B)(ii)); see also Wang v. Sessions, 861

F.3d 1003, 1007-08 (9th Cir. 2017) (“the petitioner has the burden to satisfy the

trier of fact by offering . . . persuasive evidence”).

      Thus, Romero-Salazar’s withholding of removal claim fails.

      In light of this disposition, we do not reach Romero-Salazar’s remaining

contentions regarding nexus. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th

Cir. 2004) (courts are not required to decide issues unnecessary to the results they

reach).

      PETITION FOR REVIEW DENIED.




                                            3                                 16-71956